Citation Nr: 0805725	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  05-28 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

Entitlement to accrued benefits based upon a claim for 
service connection for glomerulonephritis pending at the time 
of the veteran's death.

Entitlement to dependency and indemnity compensation based 
upon service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from November 1979 to June 
1982 with two years and seven months prior service.  He died 
in June 2004.  The appellant is his widow.

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The appellant 
will be notified when further action on her part is required.


FINDING OF FACT

The evidence of record at the time of the veteran's death did 
not support a grant of service connection for 
glomerulonephritis, as there was no evidence of kidney 
disease during service or within one year after service, and 
no other connection to service or to any service-connected 
disability was shown.


CONCLUSION OF LAW

Accrued benefits based upon a claim for entitlement to 
service connection for glomerulonephritis pending at the time 
of the veteran's death are not warranted.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 5107, 5121 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2007)..


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that a claim pending at the time of 
the veteran's death for entitlement to service connection for 
glomerulonephritis was meritorious and that she therefore 
should be paid accrued benefits based upon this unresolved 
claim.
  
Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  However, the duty to assist in 
an accrued benefits claim is limited to obtaining evidence of 
the appellant's standing to pursue the claim, if not already 
of record.  See 38 C.F.R. § 3.1000(c).  In this case, the 
marriage certificate reflecting the appellant's marriage to 
the veteran is of record.  Although additional private 
medical evidence and a pertinent VA medical opinion were 
obtained after the veteran's death, this evidence may not be 
considered in the accrued benefits claim.  Thus, the Board 
also concludes that limited duties to notify and assist have 
been satisfied, and the appellant is not prejudiced by the 
Board considering the merits of the claim in this decision.  


Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Certain periodic monetary benefits to which a veteran was 
entitled at death, or those based on evidence in the 
veteran's claims folder at the date of death, shall be paid 
to certain named beneficiaries, ordinarily the veteran's 
spouse, children or dependent parents.  38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000.  Although a claim for accrued benefits is 
related to a claim made by a veteran during his lifetime for 
VA benefits, entitlement to accrued benefits is predicated 
upon a separate application for accrued benefits filed within 
one year after the veteran's death.  Pursuant to 38 U.S.C. 
§ 5121(c), an application for accrued benefits must be filed 
"within one year after the date of [the veteran's] death.  
"  See also 38 C.F.R. § 3.1000(c).

"To be entitled to accrued benefits, a spouse must show that 
the veteran was entitled to the 'periodic monetary benefits' 
'at death[,] under existing ratings or decisions, or those 
[benefits] based on evidence in the file at date of death . . 
. and due and unpaid. . .' 38 U.S.C. § 5121(a)."  Quiamco v. 
Brown, 6 Vet. App. 304, 307 (1994) [emphasis added by the 
Board].

At the time of his death, the veteran had been pursuing a 
claim for entitlement to service connection for 
glomerulonephritis, which is the particular kidney disease 
which he had been diagnosed with and treated for since 1993.  
He had appealed a June 2000 denial of this benefit to the 
Board and the appeal was under review by the Board when he 
died.

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as nephritis becomes manifest to 
a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Review of the evidence in the file at the time of the 
veteran's death reveals little that is supportive of the 
claim for service connection for kidney disease.  There is no 
indication of any kidney problems or disease during the 
veteran's period of service, or within one year of his 
discharge from service.  The earliest evidence of kidney 
problems is dated more than ten years after the veteran's 
discharge from service.  This lengthy period without 
treatment, post-service, weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Review of the medical evidence of record prior to the 
veteran's death does not reveal any indication of a linkage 
to service; rather it appears the kidney problems were of 
recent origin.  None of the medical evidence of record prior 
to the veteran's death contains any medical nexus or linkage 
to service.  Because this is an inherently medical question, 
medical evidence is required to resolve it.  Thus, even 
though the veteran had asserted a connection between his 
period of service and his kidney disease, he was not shown to 
be a medical expert and thus was not qualified to render an 
informed opinion on the matter.  Generally, lay persons 
ostensibly untrained in medicine can provide personal 
accounts of symptomatology, but cannot provide evidence 
constituting a medical conclusion, such as an opinion as to 
the medical characteristics of symptoms or the etiology of a 
disease.  For the most part, medical testimony must be 
provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education.  Layno v. Brown, 5 
Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

The veteran also contended that his kidney disease was 
secondary to his hypertension.  Disability which is 
proximately due to or the result of a service-connected 
disease or injury also shall be service connected.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310.  However, none 
of the evidence of record at the time of his death supported 
this contention.  

In sum, the state of the record at the time of the veteran's 
death simply does not support a finding that the evidence at 
that time supported a grant of service connection for 
glomerulonephritis.  The preponderance of the evidence is 
thus against the appellant's claim for accrued benefits based 
upon evidence in the file at the time of the veteran's death 
and the appeal must be denied.


ORDER

Accrued benefits based upon a claim for service connection 
for glomerulonephritis pending at the time of the veteran's 
death are denied.




REMAND

The veteran's death certificate reflects that he died at the 
Laurel Regional Hospital of cardiac arrhythmia due to 
gastrointestinal bleeding.  Another significant condition 
contributing to death but not resulting in the 
gastrointestinal bleeding or cardiac arrhythmia was 
identified as end stage renal disease.  The certificate does 
not indicate, however, what the cause of the gastrointestinal 
bleeding might have been.  Additionally, no medical records 
reflecting the veteran's terminal hospitalization have been 
obtained for review.

Available medical records show that the veteran was ill for 
many years prior to his death, requiring regular dialysis, 
and a rigorous medication regimen.  However, the claims file 
contains very few medical records reflecting the years prior 
to his death.  The most recent VA medical records are dated 
in 2001, and although his private physician has submitted 
several statements for the record, there are no treatment 
reports reflecting his private medical care.  

During the October 2007 hearing on appeal, the appellant's 
representative raised the theory that one of the veteran's 
multiple medications may have contributed to or hastened his 
death.  Depending upon the contents of the veteran's terminal 
hospital records, in particular, identification of the cause 
of his gastrointestinal bleeding, further evidentiary 
development such as obtaining a medical opinion regarding 
this allegation may be necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary 
release, the RO should obtain the 
veteran's terminal hospital records from 
the Laurel Regional Hospital.

2.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran after 2001 for inclusion in the 
claims file, to include pharmacy and 
prescription records.

3.  The appellant should be requested to 
provide the names and addresses of all 
medical care providers who treated the 
veteran from 2001 until his death.  After 
securing the necessary release(s), the RO 
should obtain these records for inclusion 
in the claims file.

4.  After receiving all records requested 
above, the RO should review the records 
and determine whether a medical opinion 
is needed on the question of whether the 
veteran's prescription medication may 
have contributed to or hastened his 
death.  If so, such an opinion should be 
obtained.

5.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the appellant 
and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


